Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Hou (US 20090324010 A1, hereinafter “Hou”)
Kim (US 20150265920 A1, hereinafter “Kim”)
Kazunari et al. (JP 2018072939 A, hereinafter “Kazunari”)

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amichai Kotev on 09/01/2022.
1. (Currently Amended) A control apparatus comprising:
at least one processor which causes the control apparatus to act as:
an extraction unit configured to extract a first subject and a second subject from an image captured by an image capturing apparatus;
an estimation unit configured to estimate a skeleton of the second subject extracted by the extraction unit and estimate an amount of a future movement of the first subject based on the estimated skeleton of the second subject; and
a control unit configured to determine, when the amount of the future movement of the first subject estimated by the estimation unit is equal to or greater than a threshold,  a magnification ratio zooming out an angle of view of the image capturing apparatus, based on the amount of the future movement, and to zoom out the angle of view according to the determined ratio;
wherein the second subject is a human body, and
wherein the estimation unit is configured to estimate an angle formed between both legs of the estimated skeleton and to estimate the amount of the future movement of the first subject based on the angle formed between both legs of the estimated skeleton.
Regarding claim 13:
13. (Currently Amended) A control system comprising:
at least one processor which causes the control system to act as:
an extraction unit configured to extract a first subject and a second subject from an image captured by an image capturing apparatus;
an estimation unit configured to estimate a skeleton of the second subject extracted by the extraction unit and estimate an amount of a future movement of the first subject based on the estimated skeleton of the second subject; and 
a control unit configured to determine, when the amount of the future movement of the first subject estimated by the estimation unit is equal to or greater than a threshold, an angle of view of the image capturing apparatus, based on the amount of the future movement, and to zoom out the angle of view  according to the determined magnification ratio; 
wherein the second subject is a human body, and wherein the estimation unit is configured to estimate an angle formed between both legs of the estimated skeleton and to estimate the amount of the future movement of the first subject based on the angle formed between both legs of the estimated skeleton.
15. (Currently Amended) A control method that is executed by a control apparatus, the control method comprising: 
extracting a first subject and a second subject from an image captured by an image capturing apparatus; 
estimating a skeleton of the second subject extracted and estimating an amount of a future movement of the first subject based on the estimated skeleton of the second subject; and 
determining,  when the amount of the future movement of the first subject estimated is equal to or greater than a threshold, a magnification ratio for zooming out an angle of view of the image capturing apparatus, based on the amount of the future movement, and to zoom out the angle of view according to the determined magnification ratio, wherein the second subject is a human body, and wherein the estimation unit is configured to estimate an angle formed between both legs of the estimated skeleton and to estimate the amount of the future movement of the first subject based on the angle formed between both legs of the estimated skeleton.

16. (Currently Amended) A computer-readable non-transitory storage medium storing a program for executing a control method comprising: 
extracting a first subject and a second subject from an image captured by an image capturing apparatus; 
estimating a skeleton of the second subject extracted and estimating an amount of a future movement of the first subject based on the estimated skeleton of the second subject; and 
determining, 
wherein the second subject is a human body, and 
wherein the estimation unit is configured to estimate an angle formed between both legs of the estimated skeleton and to estimate the amount of the future movement of the first subject based on the angle formed between both legs of the estimated skeleton.

18. (Currently Amended) The control apparatus according to claim 1, wherein the control unit controls to zoom in the zoomed out angle of view such that the first subject is captured within the angle of view of the image capturing apparatus, when a distance between the first subject and the second subject is less than a predetermined threshold

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hou teaches a control apparatus (Hou [0002], figs. 1 and 3, where Hou teaches or suggests a control apparatus, system, non-transitory computer readable program (computer), and method) comprising:
At least one processor (Hou [0017]-[0018], where Hou discloses at least one digital signal processor) cause the control apparatus to act as:
an extraction unit configured to extract a subject from an image captured by an image capturing apparatus (Hou [0008], where Hou teaches tracking subject in image capturing by at least one camera. To track the subject the subject has to be extracted and/or separated from other subjects or other elements in the image);
an estimation unit configured to estimate a skeleton of the subject extracted by the extraction unit (Hou [0008], [0025], wherein the characteristic of the subject identification and tracking include determining skeleton features of the subject); and
a control unit configured to control an angle of view of the image capturing apparatus based on a result of the estimation by the estimation unit (Hou [0008], [0023], [0025], where Hou teaches controlling the angle of the camera for capturing the image based on the characteristics features estimation such as the skeleton of the subject).
Hou fails to explicitly teach that the extracting a first and a second subject;
However, Hou teaches detecting a plurality of target objects or subjects from images captured by a camera device and perform tracking of the subjects (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to extract the subject to bet tracked from background and other elements in the image such that the subject is not mixed up and taking for another and vice versa.
Hou fails to teach estimate a motion of the first subject based on the estimated skeleton of the second subject, the motion of the first subject being caused by a motion of the second subject after the image is captured.
However, Hou teaches estimating the motion of a subject based on the skeleton of the subject. And Kim teaches associating a first object with a second object in the same image the first object and the second object are different and are in the same image and the distance between the first object and the second object is calculated (Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13). 
Furthermore, Kazunari in the same line if endeavor teaches a processing program, video processing method and video processing apparatus, wherein  an object position estimation unit 33 estimates the position of the ball from the movement locus of the ball holder (step S26). Specifically, the movement trajectory of the ball during the period in which the ball is lost is considered to be the same as that of the ball holder (Kazunari [0034]-[0035], [0069]-[0071], figs. 14-17 and 29-31).
Therefore, taking the teachings of Hou, Kim and Kazunari as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to track an subject based on the skeleton of another object such as a ball, in order to determine their location with respect to each other such two people, one person and a car and if the person is in the car or not such as a driver location by determining the skeleton or the car , a person and a dog,  or a player in game with respect to a ball etc.
The combination above fails to teach a control unit configured to determine, in a case where when the amount of the future movement of the first subject estimated by the estimation unit is equal to or greater than a threshold, an angle of view of the image capturing apparatus, based on the amount of the future movement, and to zoom out the angle of view  according to the determined magnification ratio; 
wherein the second subject is a human body, and wherein the estimation unit is configured to estimate an angle formed between both legs of the estimated skeleton and to estimate the amount of the future movement of the first subject based on the angle formed between both legs of the estimated skeleton.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. therefore claims 1-7, 9-18 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 8, 2022